TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED JANUARY 6, 2022



                                     NO. 03-21-00387-CV


                                       T. D., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the decree terminating appellant’s parental rights to Sam and Leon, signed

by the trial court on July 23, 2021. Having reviewed the record and the parties’ arguments, the

Court holds that there was no reversible error in the decree. Therefore, the Court affirms the

trial court’s termination decree. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.